Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10,13,16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama(English translation of JP4370041) in view of Owen(End-of-production Supplemental Lighting with Red and Blue Light-emitting Diodes(LEDs) Influences Red Pigmentation of Four Lettuce Varieties)
Regarding claims 1-3,10,13,21, Kodama teaches a method for providing non-uniform pigment distribution comprising placing a cover over a entirety of a watermelon(first plant part) and subjecting the watermelon to a first lighting conditions. These first lighting conditions inhibit pigment formation in the watermelon(first plant part). 
Once the growth of the watermelon is almost finished, the cover is removed and a letter shaped light-shielding member S1(mask) is placed on the surface of the watermelon. The shielding member yields a lettered fruit with non-colored region in the shape of the letter and a color-developed region on the rest of the fruit. The lettered region is the third plant part with third light conditions that inhibit pigment accumulation and the rest of the fruit is the second plant part with second light conditions that promote pigment accumulation(see abstract). 
Kodama does not specifically teach that the plants undergo indoor cultivation. However, since plants are commonly grown indoors depending on the climate experienced outdoors, it would have been obvious to indoor cultivate the watermelon in order to properly control the pigment produced. 
rd column). Owen also teaches that lower wavelength light like UV and blue light create greater amount of pigments than higher wavelength light such as red light(p.676). Therefore, it would have been obvious to subject the all of the watermelon of Kodama to second lighting conditions with more blue light and UV light in order to promote pigment accumulation and first lighting conditions with more red light in order to prevent pigment accumulation as taught in Owen. Kodama already teaches the concept of controlling the amount of pigment displayed on the plant through lighting and a cover/mask, so it would have been obvious to use additional methods such as the type of light provided in order to provide the pigment or lack thereof in the plant. 
Regarding claims 4,17, Kodama does not specifically teach that the relative photon content of UV light and blue light of the second light is higher than that of the first light, and wherein a relative photon content of red light and deep red light of the first light is higher than of the second light. However, Owen teaches that light is important for anthocyanin(pigment) content. Specifically, blue light is known to significantly increase anthocyanin production(p.676, 3rd column). Therefore, it would have been obvious to subject the watermelon of Kodama to second lighting conditions with more blue light and UV light than the first lighting conditions in order to encourage pigment formation in the second part of the plant and inhibit pigment in the first part of the plant. 

Regarding claim 6, Kodama does not specifically teach that the indoor cultivation is done under abiotic non-stress conditions during the first stage. However, it would have been obvious to adjust the lighting conditions in the first stage in order to prevent pigment accumulation as desired in Kodama. Abiotic non-stress conditions are known to prevent pigment formation as claimed. 
Regarding claims 7 and 8, Kodama does not specifically teach that the plant is a red type lettuce or a red leafy green. However, Owen teaches a method of influencing pigment in lettuce varieties using different wavelength light. It would have been obvious to create letter patterns on red type lettuce since it pigment levels can be controlled through lighting conditions as taught in Owen. 
Regarding claim 9, Kodama does not specifically teach immobilizing the first plant part during the second lighting stage. However, since the second lighting conditions are intended to create a pattern on the fruit, it would have been obvious to immobilize the fruit so that a clear pattern can be created during the lighting process. 
Regarding claim 16, as stated above, Owen renders obvious using different lights with different color spectrums in order to prevent or encourage the accumulation of 
Regarding claim 19, Kodama teaches a method for providing non-uniform pigment distribution comprising placing a cover over a entirety of a watermelon(first plant part) and subjecting the watermelon to a first lighting conditions. These first lighting conditions inhibit pigment formation in the watermelon(first plant part). 
Once the growth of the watermelon is almost finished, the cover is removed and a letter shaped light-shielding member S1(mask) is placed on the surface of the watermelon. The shielding member yields a lettered fruit with non-colored region in the shape of the letter and a color-developed region on the rest of the fruit. The lettered region is the third plant part with third light conditions that inhibit pigment accumulation and the rest of the fruit is the second plant part with second light conditions that promote pigment accumulation(see abstract). Therefore, the second plant part has a higher pigment content than the third plant part. 
Regarding claims 20 and 22, Kodama teaches a cover covering all of the plant and in the first lighting stage and does not specifically teach that the first plant part is less than all of the pigment generating plant. However, it would have been obvious to adjust the size of the cover depending on the size of the design desired on the plant product. 
As such, it would have also been obvious to irradiate less than all of the first plant part with the first light depending on the size of the design desired on the plant product.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama(English translation of JP4370041) Owen(End-of-production Supplemental Lighting with Red and Blue Light-emitting Diodes(LEDs) Influences Red Pigmentation of Four Lettuce Varieties) further in view of Nyota(US 2014/0105958).
Regarding claim 11, Kodama does not specifically teach coating the mask to the first plant part wherein the coating is an edible coating. However, Nyota teaches an edible sticker for fruit compositions such that a consumer does not have to remove the sticker before eating(abstract, paragraphs 5 and 12). It would have been obvious to coat the mask of Kodama to the first plant with an edible adhesive(coating) as taught in Nyota so that the consumer can safely eat the product even with any residue of the coating present in the finished fruit product. 


Allowable Subject Matter
Claim 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This claim is allowable because Kodama teaches the use of a cover and mask to achieve the design and does not only use a first and second lighting stage to achieve the inhibition or promotion of pigment.

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. 
The applicant argues that Kodama teaches using sunlight and a mask to form the pattern on the plant and not inhibiting pigment accumulation by irradiating the plant with light. However, as stated in the rejection, Owen teaches that lower wavelength light like UV and blue light create greater amount of pigments than higher wavelength light such as red light(p.676). Kodama already teaches the concept of controlling the amount of pigment displayed on the plant through a mask/cover, so it would have been obvious to use additional methods such as the type of light provided in order to provide the pigment or lack thereof in the plant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791